Title: To James Madison from Robert R. Livingston, 13 January 1802
From: Livingston, Robert R.
To: Madison, James


Dear Sir,
Paris 13th. January 1802
My former letters left you little doubt on the subject of the cession of Louisiana, by the enclosed copy of the late treaty between France & Spain you will find that it is a transaction of pretty long standing.
The absence of the minister, prevents my applying to him for the former treaty, which he will hardly know how to give me after absolutely denying that any had been formed on the subject. By the secrecy and duplicity practised, relative to this object, it is clear to me that they apprehend some opposition on the part of America, to their plans; I have however, upon all occasions, declared that as long as France conforms to the existing treaty between us & Spain the Government of the United States does not consider herself as having any interest in opposing the exchange. The evil our country has suffered by their rupture with France is not to be calculated. We have become an object of jealousy both to the government and people. The reluctance we have shewn to a renewal of the treaty of 1778 has created many suspicions—among other absurd ones—they believe seriously that we have an eye to the conquest of their islands. This business of Louisiana also originated in that & they say expressly that they could have had no pretence, so far as related to the Floridas, to make this exchange had the treaty been renewed; since by the 6th. Article they were expressly prohibited from touching the Floridas. I own I have always considered this article & the guarantee of our independance, as more important to us, than the guarantee of the islands was to France; & the sacrifices we have made, of an immense claim, to get rid of it, as a dead loss. We must calculate upon every effort from every maritime power in Europe to diminish our commerce. France has already excluded us from her Affrican Colonies—her premiums will exclude our Oil—And her heavy duties upon Tobacco, in foreign bottoms, will prevent our carrying that article for ourselves. She refuses to naturalize our ships, so that a very large capital, in that article, will sink in our hands. The American government have it in their power to counter act these measures—but they must do it instantly and decidedly; so as to shew that measures of hostility to her commerce will not produce the effect contemplated by the nations of Europe. Let the United States impose a duty upon specific articles of her own produce, exported in foreign bottoms, equivalent to the difference of dutey paid in Europe on such Articles when imported in American or National Vessels. This will secure to us the carriage of our own articles; first, because we can carry cheaper—and second because this duty being paid in advance imposes a greater burthen than one that is paid out of the sale of the produce.
On the subject of our debts &c. I have nothing encouraging, the fact is that the government are, at this moment, at their shifts for money. They are three months in advance upon their next years revenue and have borrowed money from Spain for their West India expedition. They seem to know little, or care little about public faith or credit. The old taxes are continued and they are afraid to introduce new. Their whole system of finance reduces itself to plans not for the payment but the extinguishment of the debt. Enclosed is a note which I have sent in on the subject of our claims, the Ministers absence renders it impossible that I should Obtain an answer in some time. I have also prepared one on the subject of prizes which will be put in on his return. Tho I promise myself little effect from these, yet it is proper that it should be known in America that nothing is neglected on the part of Government to satisfy the just demands of our Merchants.
The First Consul is gone to Lyons—several of his laws have been rejected & it is generally understood that the concordat in which he greatly interests himself will not pass on account of its establishing a religion or rather because it requires 60,000,000 livers of annual income. In consequence of the rejection of some part of the civil code—the whole has been withdrawn by him. And a very important question is now in agitation, upon the decision of which many consider the independence of the popular part of the constitution to rest. The Tribunal and Corps Legislatif are to change one fifth of their Members this year—but how—has not been determined. It is said the Senate conservateur are to direct who are to go out. If so, it is obvious that all the opponents of Administration will be selected, and they already declare that they expect to be removed. I only give you common reports for I purposely avoid any sort of connection with party-men, or interference with party-measures—with which we have nothing to do. Though these circumstances create some murmurs & discontents, yet on the whole I think the Government is pleasing to the people; nor is there, in my opinion, any probability of a change more to the side of democracy, during the life of the First Consul.
Bread and every article of life, is very dear—the paper money seems to have given a rise which the introduction of specie has not reduced. I enclose my quarterly accounts commencing the 23d. of September the day I left my own house—stating the dollars at five livers eight sous the price fixed by former ordinances of Congress. If there is any other rule be pleased to inform me & I will govern myself by it. In the money I am obliged to draw on my private account, which will be the double of my salary, I shall be a considerable looser as the exchange is very much in favor of this place with all the World & particularly so with America.
The Floods have continued during the whole winter to damage all this quarter of Europe and a scarcity of bread is to be apprehended for the next year.
Tho a number of Vessels have arrived I have not recd. a single paper from the custom-houses—be so obliging as to direct them to enclose them weekly & send them by every conveyance for any port in France. I have the honor to be with the highest esteem and respect—Dear Sir your Most Obt hum: Servt
Robt R Livingston
P. S: I have this day recd a letter from Mr. King informing me that he has closed his Treaty of composition for the debts & that the board will again commence its sessions &c. I find with pain that Mr. Vail is removed from the commercial agentcy of L Orient. I hope when my former letters ar[r]ive that he will be reinstated & some other provission made for Paterson. Vail is a very esstimable man, a decided republican, & has extensive & valuable connections in L Orient & other parts of France & has been extreamly useful to us during the war.
 

   RC (DNA: RG 59, DD, France, vol. 8); partial draft (NHi: Livingston Papers); letterbook copy and copy of one enclosure (NHi: Livingston Papers, vol. 1). RC in a clerk’s hand, except for Livingston’s signature and postscript. Unless otherwise noted, italicized words are those encoded by Livingston’s secretary and decoded here by the editors. RC decoded interlinearly in pencil by JM. A note on the draft in Sumter’s hand reads: “Copy sent 15th. January 1802 by Mr. Mathew Randall to Bordeaux with a copy of the treaty of the 5th. March 1801. between France & Spain a note on the subject of the american claims & the Moniteurs to 25th. Nivose—also the Ministers Act. to the 23d. Der. 1801.” Minor differences between the copies have not been noted. For surviving copy of enclosure (4 pp.), see n. 4.


   The copy of the Treaty of Aranjuez sent by Livingston has not been found. Rufus King had already sent JM an approximate text (King to JM, 20 Nov. 1801, and n. 1).


   In article 6 of the 1778 Treaty of Alliance, France renounced possession of Bermuda and any part of the North American continent that before or as a result of the 1763 Treaty of Paris was acknowledged as belonging to Great Britain or the colonies (Miller, TreatiesHunter Miller, ed., Treaties and Other International Acts of the United States of America (8 vols.; Washington, 1930–48)., 2:38).


   Livingston referred to article 11 of the 1778 treaty, wherein the U.S. undertook to guarantee to France its North American possessions in return for French guarantees of American independence (ibid., 2:39–40).


   Livingston wrote to Talleyrand on 12 Jan. 1802 requesting assurances on the right of deposit at New Orleans and a speedy resolution of claims by American citizens for debts incurred by the French government (RC, AAE: Political Correspondence, U.S., 54:26–30; letterbook copy, NHi: Livingston Papers, vol. 1).


   Draft ends here; remaining page or pages have not been found.


   The Concordat of 1801 provided for the payment of priests’ salaries by the French government.


   Underlined in RC.


   Underlined in RC.

